 1   . WO

 2

 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. 18-04236P0-001-PCT-DMF
10                         Plaintiff,                 ORDER
II   v.
12   Kiesha Marie Paya,
13                         Defendant.
14
15           The defendant appeared in court with counsel. The defendant's detention hearing
16    held on the record including a proffer by defense counsel. The Court finds, pursuant to

17   Rule 32.l(a)(6), that defendant has failed to show by clear and convincing evidence that

18    she is not a-flight risk or a danger.

19           IT IS HEREBY ORDERED that the defendant is detained as a flight risk and a .

20    danger, pending further revocation proceedings.
21           Dated this 12th day of December, 2018.


                                                                ~:a.~
22

23                                                            Honorable Leslie A. Bowman
                                                              United States Magistrate Judge
24
25
26
27
28
